Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 29, 2016

                                      No. 04-16-00231-CV

Charles Edward REED Jr.; Amos E. Reed III, Individually and as Representative of the Estate of
 Delores Perrin; Curtis Cullen Smith, Trustee of the Laura Dossett Smith Family Trust; Et al.,
                                         Appellants

                                                v.

MALTSBERGER/STOREY RANCH, LLC; Storey Minerals, Ltd.; Tom O. Hanks; Karen R.
                   Hanks; TK Hanks Royalties, LP,
                             Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-03-00057-CVL
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
        This court granted Appellants’ first motion for extension of time to file their brief, and
the brief is due on August 1, 2016. On July 28, 2016, Appellants filed an unopposed second
motion for extension of time to file their brief until August 31, 2016, for a total extension of
sixty-one days.
        Appellants’ motion is GRANTED. Appellants’ brief is due on August 31, 2016. See
TEX. R. APP. P. 38.6(d). Any further motion for extension of time to file Appellants’ brief will
be disfavored.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court